Case 1:17-cr-00596-GBD Document 140 Filed 09/17/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we eee ew ew ew ee Be ee ee ee ee x
UNITED STATES OF AMERICA, :
: ORDER
-against- :
TONY MCCLAM, 17 Crim. 596 (GBD)
Defendant. :
wee ew eee ewe ee ee eee ee ee Be ee ee eee x

GEORGE B. DANIELS, United States District Judge:

A status conference is scheduled for September 29, 2020 at 11:00 a.m.

Dated: New York, New York
September 17, 2020

SOLORDERED.

COR B. DANIELS
nited States District Judge

 

 

 
